UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           3/30/20
LUIS JAIME VARGAS ESPINO,
            Plaintiff,
                                                    19-CV-335 (JGK)
-against-
                                                    ORDER
ALPHONSE DIPILATO, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

        In light of the ongoing national public health emergency, the settlement conference
scheduled for April 13, 2020, at 2:15 p.m., will be conducted telephonically. At that time, the
parties and their counsel shall call into the below teleconference:

       Call in number:        888-557-8511
       Access Code:           7746387

        All other provisions of the Court's Order Scheduling Settlement Conference (Dkt. No.
30) remain in effect, including the requirements that, no later than April 6, 2020, (1) the parties
conduct "at least one good-faith settlement discussion, in person or by telephone, and that each
party convey to each opposing party at least one good-faith settlement demand or offer," Sched.
Order ¶ 2; (2) each party submit a confidential settlement letter to chambers by email, id. ¶ 4;
and (3) each party submit the Acknowledgment Form attached to the Court's Scheduling Order
to chambers by email, and serve in on all other parties, identifying the individuals who will
attend the settlement conference telephonically. When the parties complete their pre-conference
submissions, they will be provided a security code (in addition to the access code above) to
ensure that the settlement conference remains confidential.

       If the parties wish to conduct their settlement conference via videoconference, they must
seek Court permission in advance, identify the teleconferencing facility they propose, and be
prepared to satisfy the Court's staff that the facility is suitable for the purpose.

Dated: New York, New York
       March 30, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
